     Case 4:21-cv-00075-JHM Document 6 Filed 08/02/21 Page 1 of 4 PageID #: 31




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF KENTUCKY
                                OWENSBORO DIVISION

LORENZO FRANK BRIGGS                                                                     PLAINTIFF

v.                                                       CIVIL ACTION NO. 4:21-CV-P75-JHM

JUSTIN GRAHAM et al.                                                                  DEFENDANTS

                                   MEMORANDUM OPINION

        This is a pro se civil-rights action brought by a prisoner pursuant to 42 U.S.C. § 1983.

This matter is before the Court for screening of the action pursuant to 28 U.S.C. § 1915A. For

the following reasons, the action will be dismissed.

                                                   I.

        Plaintiff is incarcerated as a pretrial detainee at the Hopkins County Jail (HCJ). He

names two HCJ officers as Defendants – Justin Graham and Clinton Linder. Plaintiff alleges that

these Defendants tased and restrained him on January 16, 2019. He further alleges that these

Defendants and other officers tased and restrained again him on February 8, 2019. Plaintiff

states that as a result of these incidents Defendants “pressed charges” against him and that he has

been detained since that time but “has not been to court or trial.” As relief, Plaintiff seeks

damages and release from detention.

                                                  II.

        When a prisoner initiates a civil action seeking redress from a governmental entity,

officer, or employee, the trial court must review the complaint and dismiss the complaint, or any

portion of it, if the court determines that the complaint is frivolous or malicious, fails to state a

claim upon which relief may be granted, or seeks monetary relief from a defendant who is
  Case 4:21-cv-00075-JHM Document 6 Filed 08/02/21 Page 2 of 4 PageID #: 32




immune from such relief. See § 1915A(b)(1), (2); McGore v. Wrigglesworth, 114 F.3d 601,

604 (6th Cir. 1997), overruled on other grounds by Jones v. Bock, 549 U.S. 199 (2007).

       Although this Court recognizes that pro se pleadings are to be held to a less stringent

standard than formal pleadings drafted by lawyers, Haines v. Kerner, 404 U.S. 519, 520-21

(1972); Jourdan v. Jabe, 951 F.2d 108, 110 (6th Cir. 1991), “[o]ur duty to be ‘less stringent’

with pro se complaints does not require us to conjure up unpled allegations.” McDonald v. Hall,

610 F.2d 16, 19 (1st Cir. 1979) (citation omitted). And this Court is not required to create a

claim for Plaintiff. Clark v. Nat’l Travelers Life Ins. Co., 518 F.2d 1167, 1169 (6th Cir. 1975).

To command otherwise would require the Court “to explore exhaustively all potential claims of a

pro se plaintiff, [and] would also transform the district court from its legitimate advisory role to

the improper role of an advocate seeking out the strongest arguments and most successful

strategies for a party.” Beaudett v. City of Hampton, 775 F.2d 1274, 1278 (4th Cir. 1985).

                                                 III.

       “Section 1983 creates no substantive rights, but merely provides remedies for

deprivations of rights established elsewhere.” Flint ex rel. Flint v. Ky. Dep’t of Corr., 270 F.3d

340, 351 (6th Cir. 2001). Two elements are required to state a claim under § 1983. Gomez v.

Toledo, 446 U.S. 635 (1980). “[A] plaintiff must allege the violation of a right secured by the

Constitution and laws of the United States, and must show that the alleged deprivation was

committed by a person acting under color of state law.” West v. Atkins, 487 U.S. 42, 48 (1988).

“Absent either element, a section 1983 claim will not lie.” Christy v. Randlett, 932 F.2d 502,

504 (6th Cir. 1991).

       Plaintiff claims that Defendants violated his rights under multiple provisions of the U.S.

Constitution. However, based upon Plaintiff’s allegations, the Court construes Plaintiff’s



                                                  2
  Case 4:21-cv-00075-JHM Document 6 Filed 08/02/21 Page 3 of 4 PageID #: 33




allegations that he was tased and restrained as excessive-force claims in violation of the

Fourteenth Amendment. See Burgess v. Fisher, 735 F.3d 462, 472 (6th Cir. 2014) (explaining

that it is the Due Process Clause of the Fourteenth Amendment that protects pretrial detainees

from a governmental official’s use of excessive force); Lanman v. Hinson, 529 F.3d 673, 680-81

(6th Cir. 2008) (same).

       Because § 1983 does not provide a statute of limitations, federal courts borrow the forum

state’s statute of limitations for personal injury actions. Wilson v. Garcia, 471 U.S. 261, 275-80

(1985). In Kentucky, § 1983 actions are limited by the one-year statute of limitations found in

Ky. Rev. Stat. § 413.140(1)(a). Collard v. Ky. Bd. of Nursing, 896 F.2d 179, 182 (6th Cir. 1990).

While state law governs the length of the applicable statute of limitations, “the accrual date of a

§ 1983 cause of action is a question of federal law that is not resolved by reference to state

law.” Wallace v. Kato, 549 U.S. 384, 388 (2007); see also Eidson v. Tenn. Dep’t of Children’s

Servs., 510 F.3d 631, 634 (6th Cir. 2007). “Ordinarily, the limitation period starts to run when

the plaintiff knows or has reason to know of the injury which is the basis of his action.” Eidson,

510 F.3d at 635. In determining the accrual date, courts look to “what event should have alerted

the typical lay person to protect his or her right.” Id. (quoting Kuhnle Bros. v. Cty. of Geauga,

103 F.3d 516, 520 (6th Cir. 1997)).

       Here, Plaintiff’s claims accrued on January 16, 2019, and February 8, 2019, the dates that

Plaintiff alleges that Defendants subjected him to excessive force. See Fox v. DeSoto, 489 F.3d

227, 233 (6th Cir. 2007) (holding that an excessive-force claim generally accrues on the date the

plaintiff was subject to excessive force since that is when a plaintiff knew or should have known

of the injuries that form the basis of his action). The limitations period expired one year later on

January 16, 2020, and February 8, 2020, respectively. Plaintiff did not file the instant complaint



                                                  3
      Case 4:21-cv-00075-JHM Document 6 Filed 08/02/21 Page 4 of 4 PageID #: 34




until July 26, 2021,1 well over a year after the statute of limitations for his excessive-force claims

had expired. Thus, this action is untimely and must be dismissed as frivolous. See, e.g., Castillo

v. Grogan, 52 F. App’x 750, 751 (6th Cir. 2002) (“When a meritorious affirmative defense based

upon the applicable statute of limitations is obvious from the face of the complaint, sua sponte

dismissal of the complaint as frivolous is appropriate.”).

           The Court next addresses Plaintiff’s statement that he has not been to court since

Defendants “pressed charges” against him and that he seeks release from pretrial detention.

“[W]hen a state prisoner is challenging the very fact or duration of his physical imprisonment,

and the relief he seeks is a determination that he is entitled to immediate release or a speedier

release from that imprisonment, his sole federal remedy is a writ of habeas corpus.”2 Preiser v.

Rodriguez, 411 U.S. 475, 500 (1973); see also Abernathy v. U.S. Marshal Serv., No. 2:08-CV-

14663, 2008 U.S. Dist. LEXIS 94728, at *3 (E.D. Mich. Nov. 10, 2008) (recognizing that a state

pretrial detainee may bring a federal habeas action to demand a speedy trial) (citing Braden v.

30th Judicial Circuit Court of Kentucky, 410 U.S. 484, 489-91 (1973)). Thus, to the extent that

Plaintiff is challenging the fact or length of his pretrial detention in this § 1983 action, the claim

must be dismissed for failure to state a claim upon which relief may be granted.

                                                        IV.

           For the foregoing reasons, this action will be dismissed by separate Order.

Date:    July 30, 2021


cc:        Plaintiff, pro se
           Defendants
4414.011

1
  Under the prison mailbox rule, the complaint is deemed filed when presented to prison officials for mailing. Miller
v. Collins, 305 F.3d 491, 497-98 (6th Cir. 2002) (citing Houston v. Lack, 487 U.S. 266 (1988)). Plaintiff certifies
that he delivered his complaint to the prisoner mail system for mailing on May 5, 2020.
2
  A habeas action under 28 U.S.C. § 2241 applies pre-judgment, while a habeas action under 28 U.S.C.
§ 2254 applies post-judgment. See Klein v. Leis, 548 F.3d 425, 431 n.4 (6th Cir. 2008) (“Because § 2254 applies to
those held ‘pursuant to the judgment of a State court . . . .’ 28 U.S.C. § 2254(b)(1), a pretrial detainee ordinarily
pursues habeas relief under § 2241.”) (emphasis omitted).

                                                         4
